SMITH, P. J.
— This is an action of replevin. The appeal will have to be dismissed since tbe defendant has utterly failed to file an abstract of tbe record as required by our rule 15. It is true be has filed a book entitled “Statement” which doubtless meets tbe requirement of tbe statute (R. S., see. 863). But a statement is not an abstract and tbe filing of tbe one does not meet tbe requirement for filing tbe other.
Tbe defendant in his statement informs us that in tbe trial court be interposed a demurrer to tbe plaintiff’s evidence and that the adverse ruling thereon by that court is assigned as one of tbe grounds for tbe reversal of the judgment. There is not only no abstract setting out such evidence, but in bis *366statement be only pretends to set forth so much thereof as in his opinion related to the vital points in the case. This is disputed by the plaintiff who declines to furnish a complete abstract but does furnish a partial one setting forth so much of the evidence as in his opinion was sufficient to justify the finding of the court.
The defendant by his assignment also assails the sufficiency of the complaint, but nowhere in his statement do we find such complaint set forth.
The action of the court in respect to the admission of certain evidence is assigned as a further ground of error, but an examination of his statement does not disclose any such evidence or the ground of objection thereto if any was taken.
Complaint is also made that the issues were found for the wrong party. There is nothing presented by any abstract of the record or even in the defendant’s statement authorizing a review by us of this or any other of the grounds of his complaint
He refers us to many pages of the record for the evidence, but it has for a long time been a settled rule of our appellate practice that we will not look at the transcript of the record ■except in cases where a dispute has arisen as to whether or not some specified matter appears in such transcript.
We can not, therefore, in the face of the objections of the plaintiff, without running counter to well-established rules and precedents, do more than dismiss the defendant’s appeal. Jackson v. Railway, 85 Mo. App. 443. Appeal dismissed.
All concur.